SCOTT, Justice.
Defendant was charged by complaint with assault with a dangerous weapon (namely, an automobile), reckless driving, leaving the scene of a personal injury accident, and escape from custody. Pursuant to a plea agreement negotiated by his attorney, defendant pleaded guilty to the aggravated assault and reckless driving charges; in exchange, the other two charges weré dismissed and defendant was fined $300 for reckless driving and placed on probation for the assault. Probation was revoked and a 5-year prison sentence imposed after defendant violated probation. This appeal followed, defendant claiming that the record made at the time he entered his guilty pleas failed to adequately establish a factual basis for the pleas. There is no merit to this contention, and we affirm. State v. Genereaux, 272 N.W.2d 33 (Minn. 1978); State v. Goulette, 258 N.W.2d 758 (Minn. 1977); State v. Hoaglund, 307 Minn. 322, 240 N.W.2d 4 (1976); State v. Russell, 306 Minn. 274, 236 N.W.2d 612 (1975).
Affirmed.